t c memo united_states tax_court edward j richardson petitioner v commissioner of internal revenue respondent irene e richardson petitioner v commissioner of internal revenue respondent docket nos filed date maurice p wolk for petitioner edward j richardson albert l grasso for petitioner irene e richardson donna c hansberry for respondent memorandum opinion fay judge in the notice_of_deficiency respondent determined deficiencies in and additions to petitioner edward j richardson's hereinafter edward federal income taxes in the following amounts 1these cases were consolidated for purposes of trial briefing and opinion year deficiency dollar_figure big_number big_number additions to tax sec_6661 dollar_figure -- -- penalty sec_6662 -- dollar_figure big_number in the notice_of_deficiency respondent determined deficiencies in and additions to petitioner irene e richardson's hereinafter irene federal income taxes in the following amounts year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure -- -- sec_6661 dollar_figure -- -- penalty sec_6662 -- dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision all relate to the nature of payments by edward to his former spouse irene specifically we must decide whether certain payments made by edward to his former spouse in the taxable years and are properly deductible by him under sec_215 whether such payments are properly includable as income by irene under sec_71 whether edward is entitled to a refund for or whether edward is liable for additions to tax under sec_6661 for the taxable_year and penalties under sec_6662 for the taxable years and and whether irene is liable for additions to tax under sec_6651 and sec_6661 for the taxable_year and penalties under sec_6662 for the taxable years and background these cases were submitted to the court fully stipulated the stipulation of facts and the exhibits attached thereto are incorporated by this reference edward was a resident of elburn illinois at the time of filing his petition irene was a resident of barrington illinois at the time of filing her petition petitioners were married on date petitioners initially separated in date but continued to live together on an irregular basis at the marital residence prior to date petitioners entered into a separation agreement on date pursuant to this agreement edward transferred to irene his entire_interest in their marital residence located in barrington illinois pursuant to the agreement edward also paid irene from dollar_figure to dollar_figure per month in addition to certain of her expenses from date until date on date edward sued irene in the circuit_court of cook county illinois county department-domestic relations division hereinafter the circuit_court for dissolution of their marriage in date edward ceased paying irene's expenses other than the mortgage payments and real_estate_taxes for the marital residence in date edward ceased all payments to irene except the real_estate expenses in date irene filed an emergency petition for temporary maintenance and other emergency relief with the circuit_court by memorandum opinion dated date the circuit_court established temporary maintenance payments to irene of dollar_figure per month retroactive to date and directed edward to continue paying the mortgage installments and real_estate_taxes for the marital residence on date the circuit_court modified its order and reduced the temporary maintenance payments to dollar_figure per month on date the circuit_court held that petitioners' date agreement was valid and enforceable and on date the circuit_court entered judgment dissolving petitioners' marriage irene appealed the circuit court's decision on date the first district of the appellate court of illinois hereinafter the appellate court upheld the judgment dissolving petitioners' marriage but held that the separation agreement was procedurally and substantively unconscionable and remanded the case to the circuit_court for a hearing on the issue of property settlement in re marriage of richardson ill dec edward and irene filed joint federal_income_tax returns from through for and they filed separate returns for the taxable years and edward filed his federal_income_tax returns as a married_person filing separately and deducted as alimony on his federal_income_tax returns for each year the following year payments to irene dollar_figure dollar_figure dollar_figure dollar_figure real_estate_taxes dollar_figure mortgage payments total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1in addition edward paid but did not deduct as alimony a mortgage payment in in the amount of dollar_figure irene did not include as income the respective amounts dollar_figure dollar_figure and dollar_figure as set forth above on her federal_income_tax returns for the years and respectively irene did not timely file her federal_income_tax return she filed her federal_income_tax return in date in a notice_of_deficiency dated date respondent determined that the payments made by edward were not deductible by him in a separate notice_of_deficiency dated september 2this amount is the sum of the dollar_figure paid and deducted by edward plus the dollar_figure paid_by edward but not deducted as indicated in the previous footnote respondent determined that the payments received by irene were taxable_income to her discussion we must determine whether edward's payments to irene in and are deductible to edward and correspond- ingly whether such payments constitute taxable_income to irene under sec_215 payments are deductible as alimony or separate_maintenance if those payments are includable in the recipient's gross_income under sec_71 82_tc_128 payments made in the payments made in which edward alleges were made under the separation agreement executed on date are governed by the provisions of sec_71 as in effect before amendment in conformity with each element of the statute is required the parties have stipulated that most of the requirements of sec_71 were met edward and irene lived separate and apart at all times during and edward and irene executed a separation agreement on date edward made payments to irene pursuant to the written_agreement they had signed edward and 3the commissioner's practice of issuing inconsistent deficiency notices in such circumstances in order to protect the government's right to tax revenue is recognized as a valid practice see eg 552_f2d_549 3d cir affg in part revg in part and remanding tcmemo_1975_341 irene filed separate federal_income_tax returns for the years in question we must consider whether the payments by edward to or on behalf of irene during were made under a written_separation_agreement irene contends that the payments made to her by edward during prior to entry of the circuit_court orders are not includable in her income because a written_separation_agreement is a prerequisite to includability and no such written_agreement existed sec_71 provides in pertinent part written_separation_agreement --if a wife is separated from her husband and there is a written_separation_agreement executed after the date of the enactment of this title the wife's gross_income includes periodic_payments whether or not made at regular intervals received after such agreement is executed which are made under such agreement and because of the marital or family relationship or which are attributable to property transferred in trust or otherwise under such agreement and because of such relationship this paragraph shall not apply if the husband and wife make a single return jointly on date both parties signed a written_agreement which addressed the issue of support payments for irene the agreement among other things required that edward pay irene the sum of dollar_figure per month for her maintenance such payments to be indexed to the national consumer_price_index for all urban consumers edward also agreed to pay tuition and expense sec_4on date the circuit_court ordered edward to pay dollar_figure per month in temporary maintenance to irene retroactive to date on date the court corrected a calcu- lation in its prior order resetting monthly maintenance at dollar_figure associated with irene's attendance at college this agreement was held invalid by the circuit_court the decision of the state court however is not dispositive of the issue before this court sec_1_71-1 income_tax regs provides that payments are includible in the wife's gross_income whether or not the agreement is a legally enforceable instrument this court's decisions reflect that the unenforceability of an agree- ment under state law does not prevent the deduction of payments made pursuant to such an agreement 335_f2d_841 5th cir 58_tc_641 15_tc_355 we there- fore conclude that the payments by edward during were made under a written_separation_agreement for purposes of sec_71 taylor v campbell supra pincite engelhardt v com- missioner supra pincite the requirements of sec_71 having been met we find that irene's gross_income includes the payments made to her by edward pursuant to the written_separation_agreement of date moreover we find that these payments are deductible by edward pursuant to sec_215 which provides for the deductibility of such payments the and payment sec_5this would include any payment made by edward to or on behalf of irene pursuant to the agreement during january of before the effective date of the circuit court's order requiring edward to make temporary maintenance payments in order for edward's payments made in and pursuant to the orders of the circuit_court to be deductible by him and includable in irene's income they would have to qualify as alimony or separate_maintenance payments sec_71 sec_215 with respect to a divorce_or_separation_instrument executed after an alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse furthermore the payments are not deductible by the payor spouse and are not taxable to the payee spouse if the spouses filed a joint_return sec_71 the date circuit_court opinion is a divorce_or_separation_instrument for purposes of sec_71 sec_71 c edward made payments in and pursuant to the circuit court's memorandum opinion dated date and its modifying order of date the circuit_court opinion does not address whether the liability to make such payments terminates at the death of the payee spouse however under illinois law edward's obligation to continue the payments will terminate at irene's death illinois marriage and dissolu- tion of marriage act sec c edward and irene were not members of the same household at the time the payments were made edward and irene did not file a joint_return for the taxable years and edward and irene disagree with respect to whether the circuit_court opinion meets the requirements of sec_71 the opinion of the circuit_court makes no mention of sec_71 or sec_215 and does not expressly designate the payments as being nontaxable to irene or as nondeductible by edward irene nonetheless contends that the circuit_court implicitly intended the payments to be nontaxable to irene irene asserts that the circuit_court intended that she receive approximately percent of edward's net_income and that if the payments were to be taxable to her her share after taxes would only be percent of edward's net_income irene also contends that because the circuit_court did not deduct the court-ordered payments from edward's gross_income when determining edward's net 6such state law provision satisfies the termination on death requirement of sec_71 notice_87_9 1987_1_cb_421 income the circuit_court intended that edward should bear the tax we however cannot infer from the circuit court's opinion an intention to designate edward as the party required to bear the tax consequences of the payments the circuit_court did not begin its analysis regarding monthly maintenance payments to irene with the intention that irene receive exactly percent of edward's net_income rather the court computed irene's monthly living_expenses compared the total with edward's net salary and dividend income and concluded that the monthly payment to irene of roughly percent of edward's net salary and dividend income was not unreasonable the circuit_court found that a payment of dollar_figure per month equal to roughly percent of edward's net_income would not be unreasonable the circuit court's modifying order of date reduced the monthly payment to dollar_figure which constitutes approximately percent of edward's net_income an amount which the court also necessarily did not find unreasonable from this it is clear that the 40-percent figure mentioned in the circuit_court opinion was not a benchmark from which we can infer that the circuit_court intended that edward was to bear the tax cost of the payments because the circuit_court did not expressly designate the court-ordered payments as payments which were not includable in irene's income the requirements of sec_71 and sec_215 are met accordingly we find that edward's payments to irene in and made pursuant to orders of the circuit_court were alimony or separate_maintenance payments as defined in sec_71 as such the court-ordered payments are includable in irene's taxable_income and deductible by edward refund for edward this court has jurisdiction to determine an overpayment pursuant to sec_6512 to the extent that the overpayment was made after the issuance of the statutory notice sec_6512 we have found that edward's separate_maintenance payments to irene are deductible by him as a result of conces- sions made by the parties and edward's payment of additional income_tax for subsequent to the issuance of the statutory notice edward made an overpayment of income_tax for attributable to his failure to deduct a mortgage payment of dollar_figure see supra note supra and is entitled to a refund for that year the parties have stipulated that edward is entitled to increase his schedule a deductions by dollar_figure the period permitted for filing a claim_for_refund of edward's income taxes had not expired sec_6511 since we hold that edward is entitled to deduct the separate_maintenance payments made in we find that edward has overpaid his income_tax by reason of the additional schedule a deductions and that he is entitled to a refund for that year additions to tax--irene respondent determined that irene filed a delinquent_return for the taxable_year and that she is liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless such failure is due to reasonable_cause because we hold that irene received alimony required to be included in her gross_income in and she has failed to show reasonable_cause for the delin- quent filing of her return she is liable for an addition_to_tax under sec_6651 for respondent determined that irene is liable for an addition_to_tax under sec_6661 for a substantial_understatement of tax for the taxable_year and for accuracy-related_penalties under sec_6662 for substantial understatements of tax for the taxable years and sec_6661 provides for an addition_to_tax if there is a substantial_understatement_of_income_tax sec_6661 authorizes the commissioner to waive all or any part of this addition_to_tax on a showing by the taxpayer that there was reasonable_cause for the understatement or part thereof and that the taxpayer acted in good_faith sec_6662 and b provides for an accuracy-related_penalty if there is a substantial_understatement of tax sec_6664 provides that the sec_6662 penalty is not imposed if it is shown that the taxpayer had reasonable_cause for the underpayment and acted in good_faith irene contends that the underpayment in taxes for and was due to reasonable_cause arguing that she relied on the decision of the circuit_court and on the advice of a competent tax adviser because the circuit_court did not rule on the issue of whether the payments were taxable to irene or deductible by edward we find that reliance on the decision was not reasonable irene did not present sufficient evidence to support her claim that she filed her returns based upon the advice of a competent tax professional we therefore hold that irene is liable for the addition_to_tax under sec_6661 for and the penalties under sec_6662 for and additions to tax -- edward respondent determined that edward is liable for an addition_to_tax under sec_6661 for the taxable_year and penalties under sec_6662 for the taxable years and sec_6661 provides for a penalty if there is a substantial_understatement of tax because we hold that the payments in are deductible by edward there is no substan- tial understatement_of_tax in accordingly we hold that edward is not liable for the understatement addition for sec_6662 provides for an addition_to_tax if there is a substantial_understatement of tax because we hold that the payments in and made pursuant to the circuit_court order are deductible by edward there is no substantial under- statement of tax in the taxable years and accord- ingly we hold that edward is not liable for the penalty under sec_6662 in and to reflect the above holdings and concessions decisions will be entered under rule
